DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 2220 (Figure 10), 2240 (Figure 10), and 3130 (Figure 12a).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it states “advanced connection manner”. It is unclear what “advanced connection manner” means or intends to add to the structure. 
Claims 2-19 are rejected for depending on a rejected claim.
Claim 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it states “advanced connection manner”. It is unclear what “advanced connection manner” means or intends to add to the structure. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-10, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Center et al. (U. S. Publication 2015/0005810) hereinafter Center.
Regarding Claim 1, Center discloses (see Paragraph 254 and Figure 61) a left atrial appendage occluder (1070) with advanced connection manner, comprising a sealing portion (1072) and an anchoring portion (1076), wherein each of the sealing portion and the anchoring portion is provided with a connection part (1074 and 1078) 
Regarding Claim 2, Center further discloses (see Paragraph 256 and Figure 61) the connection parts (1074 and 1078) of the sealing portion (1072) and the anchoring portion (1076) are formed by converging (they converge together at the base; the bottom as viewed in Figure 61) all or part of the shapes of the sealing portion and the anchoring portion correspondingly, and the connection parts of the sealing portion and the anchoring portion are connected directly or via a connector (the hubs 1074 and 1078 can be coupled by being press-fit together, welded together, adhered together, mechanically interlocking, and the like, and combinations thereof; see Paragraph 256).
Regarding Claim 3, Center further discloses (see Figure 61) each of the connection parts (1074 of 1072 and 1078 of 1076) of the sealing portion (1072) and the anchoring portion (1076) extends along a straight line (see 1074 and 1076 when connected; shown as the bottom of Figure 61);
Regarding Claim 4, Center further discloses (see Figure 61 and Paragraph 256) the connection parts (1074 of 1072 and 1078 of 1076) of the sealing portion (1072) and the anchoring portion (1076) are nested within (1078 is radially inside 1074) 
Regarding Claim 6, Center further discloses (see Figure 61, Paragraphs 255, and 258) the sealing portion (1072) and the anchoring portion (1076) are in contact (1072 can have a covering component, requiring 1076 to go through; see Paragraph 255) with each other at peripheral regions (expanded, larger radius region) around the connection parts of the sealing portion and the anchoring portion respectively.  
Regarding Claim 7, Center further discloses (see Paragraph 255 and Figure 61) the sealing portion (1072) and the anchoring portion (1076) are abutted (1076 abuts 1072 by extending through and beyond 1072 which has a covering; see Paragraph 255) against each other at peripheral regions (expanded larger radius) around the connection parts of the sealing portion and the anchoring portion respectively.  
Regarding Claim 8, Center further discloses (see Paragraph 256 and Figure 58) the sealing portion (1072) is provided with a presetting state (individually formed; see Paragraph 256) and an abutting state (deployed into LAA; connection via press-fit and/or welded; see Paragraph 256), and wherein in the presetting state the sealing portion is free from contact with the anchoring portion (formed, but not yet connected), and in the abutting state the sealing portion is in contact with the anchoring portion (via 
Regarding Claim 9, Center further discloses (see Paragraph 255, 258, Figure 58, and Figure 61) the sealing portion comprises a disc surface (planar material or bottom of Figure 58; “such features (and other features described herein) can be mixed and matched to create hybrid designs”; see Paragraph 255) facing away (towards the top of Figure 61) from the anchoring portion, the disc bottom facing (facing the bottom of Figure 61) the anchoring portion (see Paragraph 258), and an intermediate part (circumferential surfaces of Figure 58) connecting the disc surface and the disc bottom, and wherein the disc bottom is planar (see Figure 58), 
Regarding Claim 10, Center further discloses (see Paragraph 99, 256, and Figure 61) the sealing portion is provided with the presetting state (individually formed; see Paragraph 256) and the abutting state (deployed into LAA; connection via press-fit and/or welded; see Paragraph 256), and wherein in the presetting state the sealing portion is free from contact with the anchoring portion (they are individually formed and not yet attached together), and in the abutting state the sealing portion is in contact with 
Regarding Claim 15, Center further discloses (see Paragraph 255 and Figure 61) part of the anchoring portion (1076) abutted (1076 abuts 1072 by extending through and beyond 1072 which has a covering; see Paragraph 255) against the sealing portion (1072) is adjacent to an outer edge (expanded, larger radius region) of the anchoring portion; and a part of the sealing portion abutted (1072 abuts 1076 by extending vertically together) against the anchoring portion is adjacent to an outer edge (expanded, larger radius region) of the sealing portion.  
Regarding Claim 16, Center further discloses (see Paragraphs 119, 256, 258, and Figure 61) the sealing portion (1072) and the anchoring portion (1076) are formed individually (see Paragraph 256) and abut against each other during an assembling process (“the hubs 1074 and 1078 can be coupled by being press-fit together, welded together, adhered together, mechanically interlocking, and the like, and combinations thereof”; see Paragraph 256); and after thermoforming (heat-set into desired shape; see Paragraph 119) the sealing portion and the anchoring portion are assembled together (snap-fit and welded together; see Paragraph 256), and wherein the sealing portion and the anchoring portion are in a first state in an initial contact with each other during assembly (individually formed, then nested together. Furthermore, the device would have be assembled axially/vertically since 1076 is within 1072; see Paragraph 258), and wherein the connection parts of the sealing portion and the anchoring portion are in a 
Regarding Claim 17, Center further discloses (see Paragraphs 255, 258 and Figure 61) the connection parts (1074 of 1072 and 1078 of 1076) of the sealing portion (1072) and the anchoring portion (1076) are respectively disposed at middle parts (radial center; see Figure 61) of the sealing portion and the anchoring portion in a radial direction, and wherein in the first state (set in place prior to permanent setting; such as welding; see Paragraph 255) the sealing portion and the anchoring portion are in contact with each other at peripheral regions around the connection parts of the sealing portion and the anchoring portion respectively (1076 abuts 1072 by extending through and beyond 1072 which has a covering; see Paragraph 255), and wherein in the second state (permanently affixed) a part of the sealing portion connected with the anchoring portion moved towards the anchoring portion with respect to the first state (as the device places the hub together to prepare for welding, the movement of 1076 will result in moving it closer to a portion of the 1072 since it is within).  
Regarding Claim 18, Center further discloses (see Paragraphs 256) the predetermined distance is defined according to one of: 
Regarding Claim 19, Center further discloses (see Paragraph 256) the deformation is an axial displacement of a predetermined part of the sealing portion 
Regarding Claim 20, Center discloses (see Paragraphs 119, 256, and Figure 61) performing thermoforming (heat-set into desired shape; see Paragraph 119) on the sealing portion (1072) and the anchoring portion (1074); when assembling the sealing portion with the anchoring portion, causing the sealing portion and the anchoring portion to move toward each other to reach a first state (via first contact of the hubs of a press fit; see Paragraph 256), wherein in the first state the sealing portion and the anchoring portion are in initial contact with each other (1074 and 1078 are in contact, but press fit is not locked); causing the sealing portion and the anchoring portion to move axially toward each other a predetermined distance to reach a second state (press-fit is locked); and fixing connection parts of the sealing portion and the anchoring portion together (via welding in combination with the press-fit; see Paragraph 256), wherein the connection parts of the sealing portion and the anchoring portion are maintained in the second state to complete assembly (welding will maintain the parts together).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 16/693,007 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter, a sealing portion, an anchor portion, two converging portions (or each portion), and a (staggered or misaligned) connection component. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 5 and 11-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 5: No prior art contains each of the connection parts of the sealing portion and the anchoring portion extends beyond a terminal end of the other connection part.
Claim 11 (and 12-14): No prior art contains the connector is farther away from the sealing portion than the necked opening portion along an axial direction of the anchoring portion in the presetting state, and wherein the connector is flush with the necked opening portion or farther away from the sealing portion than the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Javois et al. (U. S. Publication 2012/0065667) a LAA occluder with a sealing and anchoring portion, a connection part, and connection parts are misaligned. 
Campbell et al. (U. S. Publication 2012/0172927) a LAA occluder with a sealing and anchoring portion, a connection part, and connection parts are misaligned. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T HICKS whose telephone number is (571)272-2487.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/JOSHUA T HICKS/Examiner, Art Unit 3771                                                                                                                                                                                                        
/SHAUN L DAVID/Primary Examiner, Art Unit 3771